UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2116


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ABDEL MUSEN FATTAH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-02710-CMC)


Submitted:    June 15, 2009                 Decided:   September 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sandra Lynn Greene, York, Pennsylvania, for Appellant. Barbara
Murcier Bowens, Kevin Frank McDonald, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Abdel    Musen     Fattah    appeals         a    district    court    order

denying his motion to compel the Government to comply with a

consent order.           During the district court proceedings, Fattah

was held at the Columbia Care Center under the authority of the

Immigration      and     Customs     Enforcement        Division       (“ICE”)      of    the

Department of Homeland Security.                  The consent order in this case

concerned Fattah’s medical and psychological care while at the

Columbia Care Center.             Fattah has since been transferred back to

state custody and is presently incarcerated at the Pennsylvania

State Correctional Institution at Rockview.

               Because Fattah has sued only for injunctive relief,

and because he is no longer under ICE’s supervision, this appeal

is moot.        See Rendelman v. Rouse, 569 F.3d 182, 184 (4th Cir.

2009); Doe v. Kidd, 501 F.3d 348, 354 (4th Cir. 2007), cert.

denied, 128 S. Ct. 1483 (2008); Mellen v. Bunting, 327 F.3d 355

(4th Cir. 2003).           Accordingly, we dismiss the appeal.                     We also

deny    as   moot      Fattah’s    pending       pro   se       motions,    including     the

motion to stay, the supplemental motion to stay and the pro se

motion to expedite.             We dispense with oral argument because the

facts    and    legal     contentions      are     adequately        presented       in   the

materials      before     the     court    and     argument        would    not    aid    the

decisional process.

                                                                                  DISMISSED

                                             2